— Action to recover for damage to plaintiff’s land and buildings, alleged to have been caused by defendants’ negligence in excavating and constructing a portion of the city subway system. Defendants appeal from an order denying their motion for summary judgment dismissing the complaint on the ground that the action is barred by the Statute of Limitations. Order affirmed, .with ten dollars costs and disbursements. The decision of the question as to whether or not the action is barred by the Statute of Limitations should await the development of the facts upon the trial. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.